IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JAMES E. NIXON SR.,                      : No. 190 EM 2016
                                         :
                 Petitioner              :
                                         :
                                         :
           v.                            :
                                         :
                                         :
PHILADELPHIA COUNTY CLERK OF             :
COURTS AND OFFICE OF OPEN                :
RECORDS,                                 :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of January, 2017, the Petition for Review is DENIED.